Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on February 23, 2022. Claims 316, 319-322, 324, 326-342 345 and 362-378 are currently pending. Claims 316, 319-322, 324, 327, 337-339, 341, 342, 345, 362 and 366-368 have been amended, claims 317-318 have been canceled by Applicants’ amendment filed on 2/23/2022. No claims were newly added. 
In response to the restriction requirement of June 16, 2021, Applicant’s election without traverse of Group I, claims 316, 318-322, 324, 326-342 and 345 (claims 317-318 now canceled), directed to a method of treatment, comprising: (a) administering a T cell therapy to a subject having a disease or condition; and (b) administering to the subject a therapeutically effective amount of a tryptophan metabolism and/or kynurenine pathway modulator subsequent to the initiation of administration of the T cell therapy, in Applicants’ response filed on September 15, 2021 was previously akwnoleged.
Additionally, Applicants’ election of the following species was previously akwnoleged:
a) without traverse, an inhibitor of indoleamine-pyrrole 2,3-dioxygenase 1 (IDOl) (claims 320, 325, 360; claims 320 and 360 now canceled);
b) without traverse, epacadostat, e.g, a IDO1 inhibitor (claims 321-323; claim 323 now canceled);
c) without traverse, 4-1BB;
d) without traverse, CD19;
e) without traverse, nonHodgkin lymphoma (NHL)(claims 335-336);
f) without traverse, L-type Amino Acid Transporter 1 (LATl; SLC7A5) (claim 341); 
g) without traverse, a subject in which (viii) the level of the IFNγ is above a threshold level or is increased compared to the level assessed at a time point prior to the initiation of administration of the T cell therapy or a preceding time point after the initiation of administration of the T cell therapy, as the elected species.
 
Claim 317 was previously  withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-XV was previously made FINAL.
Therefore, claims 316, 318-322, 324, 326-342, 345 and 362-378 are currently under examination to which the following grounds of rejection are applicable.
Claim objections
Claims 319, 366-369 and by dependence, claims 370, 371, 373 and 374, are objected to as being dependent upon a cancelled base claim. Accordingly, claims 319, 366-371, 373 and 374  have not been further treated on the merits. 
Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
Claim 364 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 364 is rejected because of its recitation of “ the cancer” . There is not proper antecedent bases for cancer in the claim. The parent claim recites “a disease or condition”.
Claim 364 recites the term “and/or” in line 3.  It is unclear what the metes and bounds of this term.  Appropriate correction is required.  

                                        Claim Rejections - 35 USC § 103 	Claims 316, 320-322, 324, 326-342, 345, 362-365, 371 and 372  remain rejected under 35 U.S.C. 103(a) as being unpatentable over Cowley et al., (WO 2016/026772; PCT pub.  date Feb 21; 2017;  Citations are from the National Stage U.S. Pub. 2017/0267668.  The National Stage is deemed an English language translation of the PCT) in view of Ninomiya et al., (Blood. 2015; pp. 3905-3916; of record IDS filed on 2/13/2020) and further in view of Du et al (US Pub. 2017/0174713) as evidenced by Savoldo et al., (Clin Invest. 2011; 121(5):1822-1826) and Dotti et al., (Immunol Rev. 2014 January; pp. 1-24)
Regarding claim 316, Cowley et al., discloses that tryptophan metabolites such as kynurenine, kynurenic acid, 3-hydroxy-kynurenine, and 3-hydroxy-anthranilic acid suppress T-cell function and are capable of inducing T-cell apoptosis (para. [0015]). Moreover, Cowley et al., teaches that “Tryptophan catabolism in cancer is increasingly being recognized as an important micro-environmental factor that suppresses antitumor immune responses” (para. [0059]).  Cowley et al., teaches increased expression of IDO has been shown to be an independent prognostic variable for reduced survival in patients with cancer (para. [0062]). Accordingly, Cowley et al., discloses inhibitors of tryptophan-2,3-dioxygenase (TDO) or indoleamine-2,3-dioxygenase (IDO [IDO1 or IDO2]) that could have wide ranging therapeutic efficacy in the treatment of cancer (para. [0066]). Cowley et al., states “Agents that will influence an immunosuppressive environment may also be relevant to chimeric antigen receptor T cell therapy (CAR-T) therapies to enhance efficacy and patient responses.” (paras. [0069][0355])). Cowley et al., discloses that IDO inhibition slows tumour growth and restores anti-tumour immunity (paragraph [0063]), wherein “Inhibition of IDO and/or TDO will dramatically lower kynurenine levels, relieving the brake on the immune system allowing it to attack and eliminate tumours” (paragraphs [0067][0081]). Cowley et al., discloses methods for treating a cancer comprising administering to a patient a compound with TDO and IDO inhibitory function in combination with a chimeric antigen receptor T-cell therapy (CAR-T) (para. [0355]; claims 1, 13, 23 and 24). Furthermore, Cowley et al., discloses administration of the TDO or IDO inhibitor and a suitable agent such as T cell therapy  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25).
Cowley et al., does not explicitly teach that the tumor microenvironment suppresses CAR-expressing T cells (CARTs) through the activity of indoleamine 2,3-dioxygenase (IDO).
However, before the effective filing date of the claimed invention, Ninomiya et al., discloses in vitro and in vivo experiments where CD19-CARTs inhibited IDO-negative tumor growth but had no effect on IDO-positive tumors (e.g, IDO enzyme in tumors tumor microenvironment inhibits CARTs)  and addition of an IDO inhibitor (1-methyl-tryptophan) restored IDO-positive tumor control by CAR-T cell therapy (abstract). Thus Ninomiya provides support for expression of IDO in IDO+ tumors suppressing or antagonizing CD19-CART therapy (abstract). (e.g, IDO is an intracellular enzyme that converts tryptophan into metabolites that inhibit T-cell activity). One of ordinary skill in the art would readily recognize that by inhibiting  IDO expression or function in tumors, T cell therapy reducing tumor burden is enhanced. 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Cowley and Ninomiya  to arrive at the claimed invention. Both Cowley and Ninomiya  teach combination of CAR-T cell therapy with  inhibitors of IDO1 which is an advantageous way to: (i)  target only cells expressing the antigen targeted by the CAR and (ii)  suppresses antitumor immune responses by tumor cells expressing IDO1. 
A person skilled in the art could, starting from a pharmaceutical composition comprising a combination of CAR-T cell therapy and an inhibitor of IDO1 as taught by both Cowley and Ninomiya could easily treat cancer by suppressing the known inhibition of IDO1 of CAR T cells with a IDO1 antagonist, and arrive at the instantly claimed invention with a predictable chance of success.
In relation to the recitation of administration of “the tryptophan metabolism or kynurenine pathway inhibitor is administered within 14 days subsequent to the initiation of the T cell therapy”,  Cowley et al., discloses administration of the a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25); determining an optimal dosage sequence/timing (even if it assumed that this has been identified) is a routine matter for one of skill in the art. Merely following the teaching of the prior art and determining in a trial and error manner, optimal dosage sequence/timing is considered to be a routine matter to downregulate expression of the enzyme IDO in tumor cells and to improve the antitumor activity of CAR-T cell therapy in vivo, absent any evidence of unexpected results within 14 days subsequent to the initiation of the T cell therapy. 
It is no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable (MPEP 2144.05).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 320, 321 and 322, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Cowley teaches dual inhibitors blocking both TDO and IDO (paragraph [0066]). Immunotherapeutic IDOL inhibitors  such as epacadostat, GDC-0919, 1-methyl-D-tryptophan, BMS-986205 or PF-06840003 were known and routine in the art as evidenced by the art of Du et al. (paragraph [0337]). 
Regarding claim 324, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Additionally, Ninomiya discloses that CD19-CARTs had no effect on IDO-positive tumors (abstract), providing support for a tumor negative for IDO 1 prior to the initiation of administration of the T cell therapy.
Regarding claim 326, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. In relation to the elevation of the level of interferon-gamma (IFNγ) in the subject in the local environment of a tumor or in a serum or plasma sample upon administration to the subject the T cell therapy, said administration to the subject the T cell therapy inherently elevated IFNγ in the subject in the local environment of a tumor or in a serum or plasma sample upon administration to the subject the T cell therapy. Elevated IFNγ in turn increases or elevates of expression of IDO1 in cells present in the local environment of a tumor. These are inherent physical properties of the administration of T cell therapy.
Regarding claim 327, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Cowley discloses that “inhibition of IDO increased blood pressure in systemically inflamed mice, but not in mice deficient for IDO or IFNγ , which is required for IDO induction” (para. [0027]). Since expression of IFNγ is required for IDO induction, it would have been obvious to administer an inhibitor of  IDO when levels of IFNγ are increased “in a biological sample from the subject compared to prior to the initiation of administration of the T cell therapy.”, as recited in claim 327. 
Regarding claim 328, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract).
Regarding claims 329-332, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches CD19-CARTs. Ninomiya refers to the art of Savoldo et al., for the structure of CARTs comprising an ITAM comprising a CD3-zeta chain and costimulatory signaling region wherein the costimulatory domain is a CD28 domain and the signaling domain is the [Symbol font/0x7A] domain (Savoldo et al., abstract)
Regarding claim 333, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19, wherein the recombinant receptor is a CAR (abstract). The substitution of the CD19 biding domain of Ninomiya for other antigens on cancer cells to advantageously target only cells expressing said antigen by the CAR such as HER2-EphA2-, mesothelin-specific CARs,  CD-22-specific CAR would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the art of Dotti et al. (pages 2-3). 
Regarding claims 334-336, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316, wherein the condition to treat is cancer, including leukaemias and lymphomas such as  B-Cell lymphoma.,  acute lymphoblastic leukaemia, chronic lymphocytic leukaemia, acute myelogenous leukaemia, chronic myelogenous leukaemia, hairy cell leukaemia, T-cell prolymphocytic leukemia (T-PLL), large granular lymphocytic leukemia, adult T-cell leukemia, juvenile myelomonocytic leukaemia, Hodgkin lymphoma, non-Hodgkin lymphoma (Cowley et al., para. [0350]). 
Regarding claim 337, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). In relation to the recitation of : an increase in tryptophan levels, persistence of T cells of the T cell therapy in the subject, reduced expression or level of CD25 on the surface of the cells of the T cell therapy, or an increase in tryptophan levels and other properties characterizing and resulting from the administration of an engineered T cell comprising a recombinant receptor that specifically binds to an antigen in combination to an inhibitor of  expression of IDO1 in tumor cells, as required in claim 337,  these are inherent physical properties resulting from said administration, absent any factual evidence to the contrary. Accordingly, administration of a T cell therapy comprising a combination of an engineered CAR  T cell and therapeutically effective amount of a kynurenine pathway inhibitor inherently induces all the recited physical properties recited in claim 337.
Regarding claims 338, 339, 340 and 365, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches that Human peripheral blood mononuclear cells (PBMCs) were obtained from healthy volunteer donors and transduced with retroviral vectors encoding first-, second-, or third-generation CD19-CARs according to the methods of Salvodo et al. (page 3906; col.1), wherein selection of one or both subsets of CD8+ and CD4+ would have been obvious and routine in the art,  as evidenced by the teachings of Dotti et al., (page 7). Furthermore, Ninomiya  teaches “ Seven days after tumor engraftment, CARTs or NTs (1 x 107) were infused intravenously”, falling within the scope of  administration of  about 1 x 107  to 1 x 108 total T cells comprising the recombinant receptor, as required in claim 340. 
Regarding claims 341 and 342, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). Additionally, Cowley discloses that “several cancers overexpress both TDO and IDO. TDO and IDO mediate immunosuppressive effects through the metabolization of Trp to kynurenine, triggering downstream signalling through GCN2, mTOR and AHR that can affect differentiation and proliferation of T cells” (paragraph [0060]). The practitioner in the art would readily understand how to further modify expression of a molecule associated with IDO-mediated immunosuppressive signaling such as mTOR, particularly because  Cowley explicitly teaches that mTOR is a downstream activated molecule from the catabolism of Trp to kynurenine that affects differentiation and proliferation of T cells. Furthermore, introducing an inhibitory nucleic acid of mTOR or introducing a genetic disruption in the gene encoding mTOR to prevent or inhibit its expression is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claim 345, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO inhibitor and a suitable agent (e.g, T cell therapy)  simultaneously, sequentially or separately depending upon the agents and patients involved, and the type of cancer indicated. (paragraphs [0359]; claim 25); such that the practitioner in the art would readily understand that administration of an IDO inhibitor subsequent to the administration of T therapy in a subject that has been previously treated unsuccessfully with an IDO inhibitor to be part of considerations in the design of the treatment, type of cancer and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claim 362, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Specifically, Cowley et al., discloses administration of a IDO1 inhibitor and a suitable agent (e.g, T cell therapy)  (para. [0001]). 
Regarding claims 363 and 364, the combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Additionally, Ninomiya discloses that CD19-CARTs had no effect on IDO-positive tumors (abstract). Furthermore, Ninomiya discloses in vitro selection of IDO-negative tumor (e.g, a natively IDO-negative cell line, Raji ) and  IDO-positive tumors (IDO-positive Raji clone (Raji-IDO) before T cell therapy (abstract; page 3907; col. 1, last para.), wherein Raji-IDO catabolized all of the L-tryptophan in RPMI- 1640 medium within 72 hours into L-kynurenine. (page 3907; col. 1, last para.). Ninomiya et al., also assesses in vivo tumor-derived IDO on CD19-CART therapy by stablishing Raji- IDO cells subcutaneously and 7 days latter injecting  human NTs or CD19-CARTs intravenously. IDO tumors were resistant to CD19-CART inhibition (page 3907; col. 2). Ninomiya et al., discloses that treatment with 1-MT (a competitive IDO inhibitor) on IDO-positive tumors, produce significant better control of tumor growth (page 3908; col. 1; Figure 3).

    PNG
    media_image1.png
    188
    467
    media_image1.png
    Greyscale


Though Ninomiya does not explicitly  teach in vivo administration of T-cell therapy followed by a competitive IDO inhibitor, Cowley et al., discloses administration of the TDO or IDO inhibitor and a suitable agent such as T cell therapy  simultaneously, sequentially or separately. (paragraphs [0359]; claim 25), such that administration of  a competitive IDO inhibitor after initiation of T-cell therapy is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient to ensure that cancer does not progress and, especially, to obtain a remission status for the patient.
Regarding claims 371-372, combined teachings of Cowley and Ninomiya  make obvious the method of claim 316. Moreover, Ninomiya  teaches an engineered T cell comprising a recombinant receptor that specifically binds to CD19 , wherein the recombinant receptor is a CAR (abstract). Moreover, Ninomiya  teaches that Human peripheral blood mononuclear cells (PBMCs) were obtained from healthy volunteer donors and transduced with retroviral vectors encoding first-, second-, or third-generation CD19-CARs according to the methods of Salvodo et al. (page 3906; col.1), wherein selection of one or both subsets of CD8+ and CD4+ would have been obvious and routine in the art as evidenced by the teachings of Dotti et al., (page 7).
Response to Applicants’ Arguments as they apply to rejection of claims 316, 320-322, 324, 326-342, 345, 362-365, 371 and 372 under 35 USC § 103
At pages 20-29 of the remarks filed on 2/23/2022, Applicants essentially argue that: 1) “administer a tryptophan metabolism or kynurenine pathway inhibitor subsequent to, but within 14 days of, the initiation of the T cell therapy.”, 2) “while it had been known that IDOl can be chronically activated and contribute to immunosuppressive activity in some cancer subjects, the inventors for the present application demonstrated that the administered T cell therapy itself contributes to the immunosuppressive effects by induction of the kynurenine pathway that leads to tryptophan metabolism after the T cell therapy is administered. See, e.g., at paragraphs [0245]-[0247] and Examples 1, 2, 13 and 15.” 3) “For example, as shown in Example 1 and 2, antigen-specific stimulation of the administered T cell therapy results in an upregulated expression of IDO 1 in target cells. Example 13 further confirms the upregulation ofIDO 1 in vivo in tumors of mice that had been administered a CAR-T cell therapy specific to an antigen of the tumor but not in untreated mice. Example 15 and FIG. 21 further shows IDOl expression in tumors in human subjects with diffuse Large B-Cell Lymphoma (DLBCL) after, but not prior to, single infusion with autologous T cells expressing an anti-CD19 CAR.” 4) “IDO 1 eventually catalyzes the O2-dependent oxidation of tryptophan to formylkynurenine - the first and rate-determining step in the tryptophan or kynurenine pathway (involving the catabolism of tryptophan to kynurenine ). This leads to reduced levels of tryptophan, and increased levels of kynurenine, that have direct and indirect effects on the therapeutic T cells, which impairs their functionality. See, e.g., Example 3 and Example 5.”, 5) “ As such, the teachings of the application as filed are consistent with a tryptophan metabolism or kynurenine pathway inhibitor ( e.g., IDO inhibitors) restoring therapeutic T cells from tryptophan-starved conditions induced by the pathway described above.” , 6) “Examples 9 and 11 in the application as filed show that addition of tryptophan following tryptophan starvation of therapeutic T cells can restore functionality of the therapeutic T cells. This is consistent with administering a tryptophan metabolism or kynurenine pathway inhibitor (which has been shown to increase tryptophan levels) to a subject receiving T cell therapy after the onset of tryptophan-starved conditions, effectively restoring the therapeutic T cells and improving treatment outcomes.”, 7) “Cowley is cited for allegedly teaching the administration of a TDO or IDO inhibitor in combination with a further agent such as T cell therapy ( or any of numerous other listed agents) simultaneously, sequentially, or separately. Office Action, at pages 9-10. However, nowhere in Cowley is there any teaching or suggestion that its TDO or IDO inhibitor should be administered subsequent to, but within 14 days of, initiation of the further agent. Cowley also fails to provide any teachings that would motivate a person of ordinary skill in the art to specifically administer the "further agent" first and then to administer its TDO or IDO inhibitor subsequent to, but within 14 days of, initiation of the "further agent," rather than to administer them in any of the countless combinations of order and timing. This is because, inter alia, a person of ordinary skill in the art would have no reason to specifically administer the recited inhibitor within the specific time frame recited in the present claims, without the benefit of impermissible hindsight using the Applicant's own disclosure as a road map.” 8) “Ninomiya involved administering the IDO inhibitor prior to the initiation of the CART cell therapy. See, e.g., Ninomiya, at Figure 3A. This is because the focus of Ninomiya is on altering the tumor microenvironment prior to administration of the CART cell therapy, rather than on restoring the therapeutic T cells from tryptophan-starved conditions induced by the therapeutic T cells themselves by administering the inhibitor after initiation of the therapeutic T cells. This is made abundantly clear by teachings throughout Ninomiya that emphasize the importance of administering an IDO inhibitor, e.g., fludarabine or I-MT, prior to the initiation of T cell therapy. For instance, Ninomiya teaches:” and 9) “As discussed above, the recited range of timing for administering the tryptophan metabolism or kynurenine pathway inhibitor is advantageous over other ranges of timing, including those used in Ninomiya, because it involves administering the inhibitor to a subject after the onset of tryptophan-starved conditions as induced by the administered T cell therapy, but prior to prolonged tryptophan starvation, thereby effectively restoring the therapeutic T cells and improving treatment outcomes. In contrast, Cowley does not provide any working examples or even any description of a range of timing other than a broad and generic "simultaneously, sequentially or separately" teaching that, in addition to T cell therapy, is also applicable to numerous other agents and therapies included in a laundry list of "further agents for treating cancer" that are not known to induce tryptophan-starved conditions. See, e.g., Cowley, at Claim 25. Further, Ninomiya involves intentionally and purposefully administering an IDO inhibitor prior to administration of a CART cell therapy in an effort to precondition the microenvironment for the CART cell therapy. See, e.g., Ninomiya, at pages 3912-13; Figure 3A. Thus, Cowley is silent as to specific timing and Ninomiya intentionally and purposefully teaches a timing that involves inhibiting IDO in a tumor and/or tumor microenvironment prior to initiation of a T cell therapy and, thus, prior to the onset of any T cell therapy-induced tryptophan-starved conditions that the range of timing recited in the present claims is critical for restoring.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), claim 316 is directed to a method of treatment merely requiring two steps: 1) administering a T cell therapy to a subject having a disease or condition; and 2) administering to the subject a therapeutically effective amount of a tryptophan metabolism or kynurenine pathway inhibitor, wherein said inhibitors are administered within 14 days of the T cell therapy. As set forth in the paragraphs above, Cowley teaches that TDO and IDO mediate immunosuppressive effects through the metabolization of Trp to kynurenine (paragraph [0060]) and administration of a drug that inhibits the activity of TDO or  IDO (e.g, preventing, reducing or slowing the conversion of tryptophan) in combination with a second agent such as T-cell therapy (CAR-T) (para. [0355]) to treat cancer. Cowley clearly states that treatment with a tryptophan metabolism inhibitor is “simultaneously, sequentially or separately.” (paragraphs [0359]; claim 25). Ninomiya teaches that  expression of IDO in IDO+ tumors suppresses or antagonizes CD19-CART therapy (abstract). It is the examiner’s position that administration of a tryptophan metabolism inhibitor within 14 days after T cell therapy is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into consideration the clinical profile of the patient condition and the “simultaneously, sequentially or separately” administration of the T cell therapy disclosed by Cowley. Claim 316 does not require any astounding levels of efficacy: all that is required under 103 is what KSR has told us. The level of skill and knowledge in the art is such that one of ordinary skill would be able to routinely make and identify inhibitors of tryptophan to treat IDO+ tumors after T-cell therapy has been initiated.,  where expression of IDO suppresses or antagonizes CD19-CART therapy according to Ninomiya. Claim 316 does not even require treatment of a tumor negative for IDO prior to the initiation of the administration of the T cell therapy, for example. Examples 1 and  2 of the invention are directed to cocultures of CD19.A49 cells with anti-CD19 CAR expressing cells in the presence of epacadostat. Examples 13 of the invention is directed to a tumor xenograft mouse model generated by subcutaneously implanting CD19.A49 cells and 19 days after implantation treatment with CAR+ T cell . “The results were consistent with upregulation of IDO1-expression in a mouse xenograft tumor model following administration of tumor-targeting CAR+ T cells.” (paragraph [1400] of the published application). Example 15 requires “ The one or more viral vectors containing nucleic acid sequences encoding a CAR and/or the amino acid transporter(s) or chain(s) are introduced into the CD4+ and CD8+ cells by viral transduction”. The instant claims as written do not require cocultures of CD19.A49 cells with anti-CD19 CAR expressing cells in the presence of epacadostat, or a tumor xenograft mouse model generated by subcutaneously implanting CD19.A49 cells and 19 days after implantation treatment with CAR+ T cell.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not require any tumor treatment, the presence of epacadostat or T cells isolated from a human subject engineered to express a chimeric antigen receptor (CAR) and to overexpress an amino acid transporter (e.g, CAR LAT1/CD98hc+ cells), for example.
Regarding 3), Ninomiya teaches that  expression of IDO in IDO+ tumors suppresses or antagonizes CD19-CART therapy (abstract). Thus there is not evidence to show it was surprising that treatment with a IDO inhibitor reduced immunosuppressive activity of IDO+ tumors after T cell therapy has been initiated. In relation to Figure 21, claim 316 does not require IDOl expression in tumors in human subjects with diffuse Large B-Cell Lymphoma (DLBCL) after, but not prior to, single infusion with autologous T cells expressing an anti-CD19 CAR. That is why Applicants’ arguments are not persuasive as they recite limitation that are not present in the claims.  
Regarding 4), 5) and 6), the fact that IDO 1 eventually catalyzes the O2-dependent oxidation of tryptophan to formylkynurenine - the first and rate-determining step in the tryptophan or kynurenine pathway (involving the catabolism of tryptophan to kynurenine )  leads leading to reduced levels of tryptophan, and increased levels of kynurenine, is not disputed. That much is taught by Ninomiya. The author discloses in vitro selection of IDO-negative tumor (e.g, a natively IDO-negative cell line, Raji ) and  IDO-positive tumors (IDO-positive Raji clone (Raji-IDO) before T cell therapy (abstract; page 3907; col. 1, last para.), wherein Raji-IDO catabolized all of the L-tryptophan in RPMI- 1640 medium within 72 hours into L-kynurenine. (page 3907; col. 1, last para.). However, the addition of a tryptophan metabolism or kynurenine pathway inhibitor to inhibit levels of IDO which inhibits T-cell therapy in IDO+ tumors to restore functionally of T-cell therapy in IDO+ tumors is made obvious by the combined teachings of Cowley and Ninomiya. Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The office has provided motivation for treating a IDO+ tumors comprising both: administration of  T cell therapy and a IDO inhibitor, where said inhibitor is administered after initiation of T cell therapy, is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into consideration the clinical profile of the patient condition and the “simultaneously, sequentially or separately” administration of the T cell therapy disclosed by Cowley.
Regarding 7), with regard to Applicant’s argument that Cowley  does not teach the entire claimed subject matter, the Examiner agrees.  However, Cowley  is not applied alone, but in combination with Ninomiya and the cited art, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Applicant’s repetitive arguments that the individual prior art does not teach administration of a TDO or IDO inhibitor subsequent to, but within 14 days of, initiation of T cell therapy is not persuasive because claim 316 does not require any astounding levels of efficacy and administration of said inhibitor after T cell therapy is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, absent any evidence of unexpected results .
Regarding 8), Ninomiya teaches that IDO is expressed in Lymphoma cells (abstract). That is why fludarabine and cyclophosphamide are frequently used before CART administration to downregulate IDO expression in lymphoma cells. However, administration of fludarabine and cyclophosphamide, “ frequently used before CART administration” does not undermine the rejection of record. Ninomiya clearly states, fludarabine and cyclophosphamide downregulate IDO expression before T-CAR administration. So administration of fludarabine and cyclophosphamide after initiation of T CAR therapy should be reasonably expected to downregulate IDO in improve T CAR therapy, as these agents downregulate IDO expression in lymphoma cells before CART administration. Additionally, Ninomiya explicitly teaches the in vivo antitumor effects of CD19-CARTs on Raji-control and Raji-IDO tumor, providing support for a tumor microenvironment suppressing CAR-expressing T cells (CARTs) through the activity of IDO (abstract). See also Figure 2C. Moreover, because Ninomiya teaches that IDO is expressed in Lymphoma cells (abstract), the practitioner in the art would readily understand that treatment with 1-MT (a competitive IDO inhibitor) should be reasonably expected to be  used after antitumor effects (e.g, tumor IDO inhibits CD19-CARTs) on  CD19-CARTs administration are observed after initiation of CAR therapy. Furthermore, Ninomiya evidences  antitumor effect of tryptophan metabolite L-kynurenine and 3-HAA (KHAA) able to reduce the cytotoxic activity of CD19-CARTs  in co-culture for 9 days, where by day 9, tumor cells were almost eliminated in the absence of KHAA(page 3908; col. 2, last paragraph), such that administration of  tryptophan inhibitor after initiation of T-cell therapy, within 14 days subsequent to the initiation of the T cell therapy, is deemed to be within the scope of one of ordinary skill in the art without undue experimentation.  In contrast to Applicants’ arguments, the instant claims do not require induction of tryptophan-starved conditions by administration of therapeutic T cells. 
Regarding 9), Cowley discloses 3 options for the administration of a T cell therapy to a subject having cancer, "simultaneously, sequentially or separately" with a tryptophan inhibitor. This is a small genus of three possibilities from which the ordinary artisan can easily envisage administration of a tryptophan metabolism or kynurenine pathway inhibitor after tumor microenvironment is observed to suppress CAR-expressing T cells (CARTs) through the activity of IDO after initiation of a CAR therapy. Administration of a tryptophan metabolism or kynurenine pathway inhibitor after the tumor microenvironment suppresses CAR-expressing T cells after initiation of a CAR therapy should have been reasonably expected to upregulate T-cell activity. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007). 
New Grounds of Rejection
35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 339 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 339 depends from claim 338.  Claim 338 newly requires that the T cell therapy “comprises CD4+ T cells or CD8+ T cells.”  Claim 339 recites “ therapy “comprises CD4+ T cells or CD8+ T cells.” Thus claim 339 does not further limit the scope of claim 338. 
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 112 – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 316, 320-322, 324, 326-342, 345, 362-365, 371 and 372 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by amendment of the claims in the response filed February 23, 2022
The MPEP states that the purpose of the written description requirement is to ensure that
the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
Claim 316 has been amended to recite “a tryptophan metabolism or kynurenine pathway inhibitor modulator” that increases tryptophan levels or decreases kynurenine levels (claim 337). A person of ordinary skill in the art would find it to be clear that an inhibitor that inhibits tryptophan metabolism or the kynurenine pathway, or even both, would fall within the scope of the recited "tryptophan metabolism or kynurenine pathway inhibitor." (See page 13 of Applicants’ remarks filed on 2/23/2022). Thus the instant claims are broadly but reasonably interpreted as comprising a genus of  inhibitors that inhibit tryptophan metabolism or the kynurenine pathway. The critical feature, therefore, for this alternative aspect of the claims, is the therapeutically effective amount that is defined by its function: an inhibitor of tryptophan metabolism or an inhibitor of the kynurenine pathway that leads to increases tryptophan levels or decreases kynurenine levels, for example. 
The Specification discloses that the tryptophan metabolism or  kynurenine pathway inhibitor can be selected from: 

    PNG
    media_image2.png
    447
    306
    media_image2.png
    Greyscale

“In some embodiments of any of the embodiments herein, the tryptophan metabolism and/or kynurenine pathway modulator is an inhibitor of one or more enzymes selected from the group consisting of indoleamine-pyrrole 2,3-dioxygenase 1 (IDO1), an inhibitor of IDO2 and an inhibitor of tryptophan 2,3-dioxygenase (TDO).”(paragraph [0021]). However, the Specification provides support for a single species of the claimed tryptophan metabolism or kynurenine pathway inhibitor. That is 4-({2-[(aminosulfonyl)amino]ethyl}amino)-N-(3-bromo-4-fluorophenyl)-N′-hydroxy-1,2,5-oxadiazole-3-carboximidamide (INCB024360, epacadostat). 
The prior art discloses specific structural requirements for inhibitors of  indoleamine-pyrrole 2,3-dioxygenase. For example, Southan et al., ( 1996; Medicinal Chemistry Research, 6(5), 343-352.) teaches competitive  inhibitors of IDO that serve as either substrates or inhibitors with compounds which were more active as inhibitors than substrates include 5-bromo-D,L-tryptophan 22 and 6-fluoro-D,L-tryptophan 25 (abstract) providing support for critical positions of the indole ring necessary to inhibit IDO activity.

    PNG
    media_image3.png
    316
    478
    media_image3.png
    Greyscale
The Specification discloses in Example 1 increased IDO1 expression levels observed in the tumor CD19.A549 cells co-cultured with anti-CD19 CAR-expressing T cells as compared to the levels in CD19.A549 cells cultured alone. The Specification states “The results were consistent with the ability of CAR-expressing T cells to induce IDO1 expression in CAR-targeted antigen-positive cells. The addition of the anti-IFN-gamma blocking antibody was observed to reduce the increased levels of IDO1 expression (FIGS. 1D and 1E).” (paragraph [01298]). Moreover, Example 1 measures “production of IFNg  by CAR-T cells and induction of IDO1 by antigen-expressing cells” where “a dose-responsive increase in IDO1 expression, as determined by mean fluorescence intensity (MFI) by flow cytometry, was observed with increasing IFNg concentrations” (paragraph [01305]). Example 2, discloses that IDO1 is involved in the oxidation of tryptophan into kynurenine and evaluates production of tryptophan in coculture of anti-CD19 CAR-expressing T cells with CD19.A549 cells at different effector-target (E:T) ratio, where amounts of tryptophan measured in supernatant from co-cultures at all E:T ratios were lower than those observed in medium alone (paragraph [1307]). Epacadostat at 1000 nM was observed to reduce kynurenine levels in the co-culture supernatants (paragraph [1309]). FIG. 2C depicts the tryptophan and kynurenine concentrations (µM) following co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells in the presence of various epacadostat concentrations for 96 hours.(paragraphs [0195][1310]). Example 3 evidences that co-culturing anti-CD19 CAR-expressing T cells generated from one of three different healthy donors with tumor CD19.A549 cells for 96 hours in the presence of 250 nM epacadostat resulted in higher number CAR T cells including all subsets, CD3, CD4 and CD8 compared to the absence of epacadostat (paragraph [1320]). The Specification is silent about any other tryptophan metabolism or kynurenine pathway inhibitor able to restore concentration levels of reduced Trp and to reduce Kyn  after co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells. The Specification is silent about any other tryptophan metabolism or kynurenine pathway inhibitor able enhance CAR T cells proliferation after co-culturing anti-CD19 CAR-expressing T cells generated from one of three different healthy donors with tumor CD19.A549. The specification does not proved a similar or common structure that may be interchangeable for the genus of claimed inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway.
To satisfy written description, however, the inventors needed to convey that they possessed the claimed invention, which encompasses all inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway, known and unknown, as part of the claimed methods able to  restore  tryptophan levels and to reduce kynurenine concentrations (µM) following co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells to select an inhibitor of tryptophan metabolism or an inhibitor of the kynurenine pathway. Even accepting that all inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway were known, the specification provides no means of distinguishing which inhibitors of tryptophan metabolism or inhibitors of the kynurenine pathway. See Eli Lilly, 119 F.3d at 1568 (“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” (quoting Fiers, 984 F.2d at 1171)).
The specification does not identify disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Rather, in the instant application, the specification invites the skilled artisan to test each and every inhibitor of tryptophan metabolism or inhibitor of the kynurenine pathway or an inhibitor of one or more enzymes selected from the group consisting of an inhibitor IDO1, an inhibitor of IDO2 and an inhibitor of tryptophan 2,3-dioxygenase (TDO) for their ability to interact with an active site to restore concentration levels of reduced Trp and to reduce  Kyn  after co-culture of anti-CD19 CAR+ T cells and A549.CD19 IDO target cells via trial and error.
Further, the prior art shows that the ability to identify individual inhibitors of human indoleamine 2,3-dioxygenase is not consistent, with multiple inhibitors of IDO having low activity or no activity as inhibitors. 
In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the invention as claimed.   Any claim not specifically recited is included in the rejection because it depends from a rejected claim.
Conclusion
Claims 316, 320-322, 324, 326-342, 345, 362-365, 371 and 372 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633